NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Leslie Loyet Chairman & CEO Analysts/Investors (312) 346-8100 (312) 640-6672 lloyet@mww.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, OCTOBER 22, 2009 OLD REPUBLIC REPORTS THIRD QUARTER AND FIRST NINE MONTHS 2009 RESULTS CHICAGO – October 22, 2009 – Old Republic International Corporation (NYSE: ORI), todayreported the following results for the third quarter and first nine months of 2009: Financial Highlights (Millions, except per share data and percentages in all tables) Quarters Ended September 30, Nine Months Ended September 30, 2009 2008 Change 2009 2008 Change Operating Revenues $ 958.6 $ 936.3 2.4 % $ 2,749.4 $ 2,824.5 -2.7 % Net Operating Income (Loss) (66.1) (45.3) -45.8 (169.6) (114.9) -47.6 Net Income (Loss) $ (46.2) $ (48.0) 3.7 % $ (116.0) $ (431.8) 73.1 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.28) $ (0.20) -40.0 % $ (0.72) $ (0.50) -44.0 % Net Income (Loss) $ (0.20) $ (0.21) 4.8 % $ (0.49) $ (1.87) 73.8 % Cash Dividends Per Share $ 0.17 $ 0.17 - % $ 0.51 $ 0.50 2.0 % Ending Book Value Per Share $ 16.54 $ 16.96 -2.5 % Old Republic’s year-over-year operating results, which exclude net realized investment gains or losses, worsened in this year’s third quarter and first nine months. Results for 2009 reflected slightly higher loss costs in Old Republic’s mortgage guaranty line but benefited from much greater market share-driven revenues and a lower expense ratio in the title insurance segment. General insurance operating results throughout 2009 were dampened by the combination of lower earned premiums and higher loss costs for certain insurance coverages. -more- Old Republic International Corporation Add 1 The net loss for the latest quarter and this year’s first nine months was reduced by deferred income tax credits of $20.5 million ($0.08 per share) and $54.0 million ($0.23 per share), respectively. The tax credits, which could not be recognized previously due to the requirements of accounting rules, stem from estimates of losses from other-than-temporary impairments of investments, most of which were originally recorded in the second quarter of 2008. Consolidated Results – The major components of Old Republic’s consolidated results and other data for the periods reported upon are shown below: Quarters Ended September 30, Nine Months Ended September 30, 2009 2008 Change 2009 2008 Change Operating revenues: General insurance $ 514.4 $ 565.7 -9.1 % $ 1,545.2 $ 1,708.7 -9.6 % Mortgage guaranty 164.6 172.8 -4.7 502.4 518.9 -3.2 Title insurance 259.7 174.7 48.7 639.0 521.2 22.6 Corporate and other 19.8 23.0 -13.9 62.6 75.6 -17.2 Total $ 958.6 $ 936.3 2.4 % $ 2,749.4 $ 2,824.5 -2.7 % Pretax operating income (loss): General insurance $ 43.7 $ 77.0 -43.3 % $ 148.4 $ 223.2 -33.5 % Mortgage guaranty (160.4) (152.8) -4.9 (443.0) (415.9) -6.5 Title insurance 4.0 (9.7) 142.0 0.6 (27.0) 102.4 Corporate and other 1.8 5.3 -65.7 4.3 11.4 -62.2 Sub-total (110.7) (80.1) -38.2 (289.6) (208.3) -39.0 Realizedinvestmentgains (losses): From sales 0.6 18.3 1.0 26.0 From impairments (1.5) (11.5) (1.5) (448.9) Net realized investment gains (losses) (0.9) 6.7 N/M (0.5) (422.8) N/M Consolidated pretax income (loss) (111.7) (73.4) -52.2 (290.2) (631.1) 54.0 Income taxes (credits) (65.4) (25.3) -158.0 (174.1) (199.3) 12.6 Net income (loss) $ (46.2) $ (48.0) 3.7 % $ (116.0) $ (431.8) 73.1 % Consolidatedunderwriting ratio: Benefits and claim ratio 78.4 % 81.8 % 80.3 % 80.1 % Expense ratio 44.4 38.8 42.2 39.0 Composite ratio 122.8 % 120.6 % 122.5 % 119.1 % Components of diluted earnings per share: Net operating income (loss) $ (0.28) $ (0.20) -40.0 % $ (0.72) $ (0.50) -44.0 % Net realized investment gains (losses) 0.08 (0.01) N/M 0.23 (1.37) N/M Net income (loss) $ (0.20) $ (0.21) 4.8 % $ (0.49) $ (1.87) 73.8 % Cash dividends paid per share $ 0.17 $ 0.17 - % $ 0.51 $ 0.50 2.0 % N/M: Not meaningful The above table shows both operating and net income (loss) to highlight the effects of realized investment gain or loss recognition and any non-recurring items on period-to-period comparisons. Operating income, however, does not replace net income computed in accordance with the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) as a measure of total profitability. -more- Old Republic International Corporation Add 2 The recognition of realized investment gains or losses can be highly discretionary and arbitrary due to such factors as the timing of individual securities sales, recognition of estimated losses from write-downs for impaired securities, tax-planning considerations, and changes in investment management judgments relative to the direction of securities markets or the future prospects of individual investees or industry sectors. Likewise, non-recurring items which may emerge from time to time can distort the comparability of the Company’s results from period to period. Accordingly, management uses net operating income, a non-ASC financial measure, to evaluate and better explain operating performance, and believes its use enhances an understanding of Old Republic’s basic business results. General Insurance Results – Pretax operating earnings for this year’s quarterly and year-to-date periods were affected mostly by reduced premium volume and moderately higher claim and expense ratios. The following table shows these effects: General Insurance Group Quarters Ended September 30, Nine Months Ended September 30, 2009 2008 Change 2009 2008 Change Net premiums earned $ 446.7 $ 500.3 -10.7 % $ 1,344.9 $ 1,507.4 -10.8 % Net investment income 64.7 61.9 4.5 191.8 189.1 1.4 Pretax operating income (loss) $ 43.7 $ 77.0 -43.3 % $ 148.4 $ 223.2 -33.5 % Claim ratio 77.5 % 72.5 % 76.1 % 72.8 % Expense ratio 25.8 23.8 26.0 24.2 Composite ratio 103.3 % 96.3 % 102.1 % 97.0 % Earned premiums for the large majority of insurance coverages continued to trend lower throughout 2009. As in the recent past, premium growth has been constrained by the combination of a moderately declining rate environment during the past three years or so, and by recessionary economic conditions. These conditions affect such factors as sales and employment levels, both of which are important bases upon which premium rates are applied. General insurance investment income trends benefited from a greater invested asset base. Overall claim ratios continued to trend moderately higher in this year’s third quarter and first nine months. 2009 claim experience for the consumer credit indemnity (“CCI”) coverage, however, remained at high levels, adding approximately 7.2 percentage points to the above claim ratios. By contrast CCI claim experience in the third quarter and first nine months of 2008 was additive to general insurance claim ratios by 5.1 and 6.8 percentage points, respectively. Aggregate claim experience for other coverages did not show significantly adverse trends.
